        Case 1:20-cv-04651-SDG Document 38-4 Filed 11/19/20 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


L. Lin Wood, Jr.,

              Plaintiff,                          CIVIL ACTION FILE NO.
v.                                                1:20-cv-04651-SDG

Brad Raffensperger, in his official capacity
as Secretary of the State of Georgia, et al.,

              Defendants.


                           AFFIDAVIT OF DORIS SUMNER

       Personally appeared before me, the undersigned subscribing officer, duly

authorized to administer oaths, DORIS SUMNER, who being duly sworn, deposed

and stated as follows:

       1.     My name is DORIS SUMNER. I am over 18 years of age, a citizen of

the State of Georgia, suffer from no legal disabilities, and am otherwise competent

to testify to the matters contained herein. I have personal knowledge of the facts

here, and if called as a witness, can testify completely thereto.

       2.     I am a resident of and registered elector in Gwinnett County, Georgia.

       3.     On November 13, 14, and 15, 2020, I was present as an observer

credentialed by the Democratic Party of Georgia to observe the statewide hand

KH621076.DOCX 2                            1
        Case 1:20-cv-04651-SDG Document 38-4 Filed 11/19/20 Page 2 of 4




recount of ballots cast in the 2020 Presidential Election in Gwinnett County,

Georgia (the “Recount”).

       4.     I arrived at 455 Grayson Highway, Lawrenceville, GA 30046, where

the Recount was held, at approximately 1:00 p.m. on November 13 and

approximately 8:00 a.m. on November 14 and 15. I had no difficulty accessing the

space in which the Recount was held on any of these days.

       5.     Throughout my time observing the Recount, there were many more

GOP-credentialed observers than DPG-credentialed observers. At no time did I see

or hear of a credentialed observer being denied access to the Recount.

       6.     When I first began observing on November 13, GOP-credentialed

observers stationed themselves close to or in the personal space of the audit teams.

By November 15, these observers had stopped getting so close to the audit teams.

       7.     In all but a few instances, the auditing teams counted ballots aloud,

with both members of each audit team examining the ballot. The few times that

didn’t occur, a credentialed observer would notify a county elections official and

the election official would promptly correct the auditors.

       8.     From what I observed, the election officials secured ballots well. I

never saw any unattended ballots. There was always an elections worker present

around any of the plastic black boxes (for absentee ballots) and blue security bags

KH621076.DOCX 2                            2
        Case 1:20-cv-04651-SDG Document 38-4 Filed 11/19/20 Page 3 of 4




(for election day ballots) used to store and organize the batches of ballots being

counted.

       9.     I saw no unauthorized party handling ballots at any point.

       10.    Based on my personal observations over three days, I have no

concerns about Gwinnett County’s ability to count, control, and keep secure the

voted ballots examined in the Recount.

       11.    The Recount process seemed like a professional operation each day I

observed.

       12.    I give this Declaration freely, without coercion, and without any

expectation of compensation or other reward.

       13.    I declare under penalty of perjury that the foregoing is true and correct

to the best of my ability.




KH621076.DOCX 2                            3
Case 1:20-cv-04651-SDG Document 38-4 Filed 11/19/20 Page 4 of 4
